Title: To James Madison from Samuel Snow, 1 January 1803
From: Snow, Samuel
To: Madison, James


Sir,
Washington 1st January 1803
The Chinese Government have always been in the practice of desiring Foreigners of every description to leave Canton after the season of business is over, generally ending in April; and the Agents of all the East India Companies, and Consuls, invariably leave Canton on or about that time and retire to Macao a Portuguese settlement ⟨a⟩bout seventy miles below, and not far from the mouth of the River Tygris; there they remain during the summer months and return again to Canton generally in September.
The Governor at Macao does not feel himself authorised to permit the residence of any foreign Officer within the limits of his Jurisdiction, without special permission first obtained from the Court of Portugal, this permission the Uropean Consuls and Agents of the East India Companies have obtained, and Whilst I was in China the Governor of Macao did so far wink at the law, as to allow me to take a house and reside there under equal privileges with the other Gentlemen, but the time for which the Old Governor was appointed expired, and a New Governor arrived just as I came away, and my Agent has informed me since, that the new Governor will not permit his residence at Macao unless permission is obtained from the Court of Portugal. This, if persisted in, will place him in the disagreable alternative of either taking a passag⟨e⟩ to Manilla, or Malacca, the former of which may be estimated at an average passage of ten days, and the latter at fifteen, beside the very great expence which in that country would attend a removal only at that distance.
I beg leave therefore, to request that you would be pleased to write to our Minister at the Court of Portugal and desire him to obtain permission for me to reside at Macao during the suspension of business at Canton, and as I expect to sail for China again early in the Spring, I shall feel myself perticularly obliged if a return could be had previous to my departure. I have the honour to be with very great Respect, Sir, Your Obedient & very humble Servant
Samuel Snow
PS. Please to direct to me at Providence Rhode Island.
 

   
   RC (DNA: RG 59, CD, Canton, vol. 1); Tr (NNPM: The Gilder Lehrman Collection, on deposit). RC docketed by Wagner. Tr marked “Copy”; sent as enclosure in JM to William Jarvis, 14 Jan. 1803.



   
   In 1803 Caetano de Sousaa Pereira succeeded José Manuel Pinto as governor of Macao (Elfed Vaughan Roberts et al., eds., Historical Dictionary of Hong Kong and Macau [Metuchen, N.J., 1992], p. 338).



   
   Snow had left Sullivan Dorr of Boston as his agent at Canton when he returned to the U.S. (Snow to Pickering, 28 Jan. 1801 [DNA: RG 59, CD, Canton, vol. 1]).


